Citation Nr: 9932893	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected prostatitis.


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 until April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
June 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Houston, Texas. 



REMAND

Service connection has been granted for prostatitis with a 
noncompensable evaluation currently in effect.  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  There is no evidence in the claims folder that 
the veteran has formally withdrawn his appeal in writing.

A review of the record discloses that the veteran underwent a 
VA genitourinary examination in March 1998 in connection with 
his service-connected prostatitis.  In May 1998, the Board 
remanded this case on the basis that a more thorough 
examination was required.  Thereafter, the veteran was 
scheduled for a VA genitourinary examination.  The record 
reflects that he canceled an appointment on February 1, 1999 
and appeared for an examination on February 22, 1999, but did 
not stay to see the doctor for unspecified reasons.  The RO 
noted that the veteran withdrew his claim, although the 
claims folder is devoid of evidence that he formally withdrew 
his appeal in writing.  See 38 C.F.R. § 20.204 (1999).

The RO mailed a Supplemental Statement of the Case (SSOC) to 
the veteran in which the RO explained the consequences when a 
veteran fails to report for a scheduled VA examination.  See 
38 C.F.R. § 3.655 (1999).  This SSOC was returned from the 
United States Postal Service because of an insufficient 
address.  The RO called various home and work telephone 
numbers of record in the file and called directory 
assistance, but could not locate the veteran.

However, there is no evidence demonstrating that the SSOC was 
sent to the veteran's last known address of record, but 
rather went to a different address.  The Board observes that 
mail previously sent by the RO to the veteran's last known 
address of record was not returned by the United States 
Postal Service as undelivered.  Therefore, to ensure full 
compliance with due process requirements and to prevent 
prejudice to the veteran, the Board believes that the veteran 
should again be afforded a VA examination regarding his 
service-connected disability. 
The Board reminds the veteran that the "duty to assist" a 
claimant in the development of a claim is not a one-way 
street; but rather, veterans are expected to comply with 
reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board further points out that the veteran 
appears not to have apprised the RO of his current 
whereabouts.  In this connection, the Board notes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) ("the Court") in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), which stated that, "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  

Since the veteran's claim is well grounded, the Board 
recognizes its duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  To ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development:

1.  The RO is requested to place any 
existing
documentation in the veteran's claims 
folder regarding the written withdrawal 
of his appeal for an increased rating.   

2. If a written withdrawal of his appeal 
is not of record, 
the RO should undertake all efforts to 
locate the most 
recent address of the veteran.  If a 
current address is located, the RO should 
send a letter to the veteran inquiring as 
to whether he intends to withdraw his 
appeal, and, if so, to submit his 
intention to withdraw in writing.  

3.  If the veteran indicates an intention 
to proceed with his appeal, the RO is 
requested to schedule the veteran for a 
VA physical examination by an appropriate 
specialist.  A copy of the claims file, 
to include a copy of this remand and the 
remand dated in May 1998, must be 
reviewed by the examiner prior to 
examination.  The examining physician 
should be asked to specifically determine 
the level of severity of all 
manifestations of the veteran's prostate 
disability, and specifically assess 
whether a voiding dysfunction or urinary 
tract infection is his primary problem, 
and any sign or symptom of such voiding 
dysfunction, urinary tract infection, 
obstructed voiding or urinary frequency 
should be described in detail.  All 
necessary testing should be performed, 
particularly as pertains to the 
information required under the rating 
criteria used in the evaluation of 
obstructive voiding.  The report of the 
medical examination should be associated 
with the veteran's claims folder.

4. The RO should inform the veteran of 
the 
consequences of his failure to report for 
the examination.  See 38 C.F.R. § 3.655 
(1999).  If the veteran fails to report 
for the scheduled examination, the RO 
should obtain copies of the notice to the 
veteran of the examination for inclusion 
in the claims folder. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and conduct any additional 
development which is deemed necessary, at 
their discretion.


6. The RO should then re-adjudicate the 
issue of 
entitlement to a compensable evaluation 
for service-connected prostatitis.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished with an SSOC and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  





CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

